Citation Nr: 0525990	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including due to exposure to herbicides in service.

2.  Entitlement to service connection for hypertension, 
including secondary to diabetes mellitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for type II 
diabetes mellitus, including due to exposure to herbicides in 
service; and service connection for hypertension.

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in January 
2005.

It is noted that the Statement of Accredited Representative 
in Appealed Case, in lieu of VA Form 646, lists service 
connection for hemorrhoids as one of the issues on appeal.  
However, the veteran's June 2004 VA form 9 solely perfected 
appeals for issues of entitlement to service connection for 
diabetes and hypertension.  The veteran also testified at his 
January 2005 travel board hearing that the only issues on 
appeal were that of entitlement to service connection for 
diabetes and hypertension. Accordingly, the issue of 
entitlement to service connection for hemorrhoids is not 
before the Board.

The issue of entitlement to an initial rating in excess of 10 
percent for tinnitus is addressed in the REMAND portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served during the Vietnam era; however, he 
did not have actual service or visitation in the Republic of 
Vietnam and exposure to herbicides may not be presumed.

3.  The veteran's type II diabetes mellitus was not manifest 
in service or within one year of his discharge from service.

4.  There is no medical evidence relating the veteran's 
currently diagnosed type II mellitus to his active military 
service.

5.  The medical and other evidence of record does not show 
that the veteran was diagnosed with chronic hypertension in 
service or that the condition is otherwise related to his 
military service, and it was not manifest to a degree of 10 
percent or more within one year of his discharge from 
service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in or aggravated by active service, and may not 
be presumed to be due to exposure to herbicides in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 
(e) (2004).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service and is not proximately due to a 
service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.310(a) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Of record is a VA letter issued in September 2002 that 
apprised the veteran of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio, supra, 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (2004).  Moreover, the veteran's claims 
for service connection for diabetes mellitus and hypertension 
were initially adjudicated in March 2003 and the VCAA notice 
letter pertaining to that claim was sent in September 2002.  
Hence, there was no Pelegrini II timing violation.

With regard to the VA's duty to assist, the record contains 
the veteran's service medical records, service personnel 
records, private medical records, VA treatment records, and a 
transcript of the January 2005 travel board hearing.  The 
veteran has not identified any pertinent evidence that has 
not been obtained that is necessary to the adjudication of 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  Furthermore, VA 
examinations and opinions were not required in this case 
because the evidence of record is sufficient upon which to 
make a decision on the claims.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required.  As such, the Board finds the VA's 
duty to assist in this case has been met.  

II. Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is not shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection also is appropriate for a disorder diagnosed after 
discharge when evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more, and hypertension 
and/or type II diabetes mellitus becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Diabetes Mellitus

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are:  chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2004).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam. Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The evidence of record shows that the veteran served in the 
United States Navy during the Vietnam era.  The veteran 
initially asserted that he made three tours of duty to 
Vietnam, each tour aboard a different air craft carrier.  His 
duties included being on the flight deck with the ordinance 
crew or a plane captain.   In September 2002, the veteran 
himself submitted that his contact with herbicides was 
indirect.  He recounted that he had contact with planes after 
they returned from combat mission.  In his June 2004 
substantive appeal, he averred that his plane landed in 
Vietnam on at least five occasions.  In his January 2005 
testimony, the veteran clarified that he was never on a plane 
that went to Vietnam, but rather he came into contact with 
the planes when they returned to the ship.  

The medical evidence establishes that the veteran has been 
diagnosed with type II diabetes mellitus.  However, the Board 
finds that the record does not establish that the veteran was 
ever stationed in, or visited Vietnam proper as required by 
regulation.  His service personnel reports show that he was 
stationed aboard the USS Hancock in the contiguous waters of 
the Republic of Vietnam and the USS Ticonderoga.  Both of 
these ships are deep water vessels that did not require that 
the veteran serve in-country in Vietnam.  His service 
personnel records also do not affirmatively establish that 
his responsibilities included actual duty or visitation in 
Vietnam.  The veteran has alleged that he came into contact 
with planes that had been exposed to Agent Orange and/or that 
he landed in Vietnam on at least five occasions.  However, 
the reports do not support his assertions, and those 
assertions are not consistent with his duties in aircraft 
maintenance.  See 38 U.S.C.A. § 1154(b) (West 2002).  
Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case; and 
exposure to herbicides in service may not be presumed.  See 
VAOPGCPREC 27-97, supra.  Therefore, the Board finds that 
presumptive service connection for type II diabetes mellitus 
due to exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e).  

The veteran's service medical records do not document any 
treatment for type II diabetes mellitus, and the medical 
evidence shows that he was first diagnosed with the disease 
many years after his discharge from service.  Moreover, there 
is no competent evidence linking the veteran's currently 
diagnosed type II diabetes mellitus with his military 
service.  Therefore, service connection for type II diabetes 
mellitus may also not be granted on either a direct or a one-
year presumptive basis.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for type II diabetes mellitus; hence, the doctrine 
of reasonable doubt is not applicable.  See Gilbert, supra.  
Accordingly, the claim must be denied.  

B. Hypertension

Hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  A 10 percent rating is warranted 
for hypertension when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 
(2004).  

Based on the evidence of record, the Board concludes that 
service connection for hypertension is also not warranted.  
The service medical records are negative for any references 
to chronic hypertension or elevated blood pressure.  The 
medical evidence of record shows that the veteran was first 
diagnosed with hypertension in 1996, more than 30 years after 
his discharge from service.  There are no medical records 
showing that the veteran's hypertension was manifest to a 
degree of 10 percent or more within one year of his discharge 
from service.  Furthermore, the evidence is insufficient to 
demonstrate continuity of symptomatology under 38 C.F.R. § 
3.303(b) because the veteran is not competent to diagnose 
himself with chronic hypertension and he has not submitted 
sufficient medical evidence.  See Savage, supra.; see also, 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  Finally, 
since the veteran has not established service connection for 
type II diabetes mellitus, hypertension may not be found to 
be proximately due to or aggravated by that disability.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed hypertension is related to his period 
of his military service, the Board notes that his opinion is 
not probative on the issue.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu, supra.

Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim. 
Therefore, service connection for hypertension must be 
denied.  See Gilbert, supra.


ORDER

Service connection for type II diabetes mellitus, including 
due to exposure to herbicides in service, is denied.

Service connection for hypertension, including secondary to 
type II diabetes mellitus, is denied.


REMAND

In a June 2004 decision, the RO granted service connection 
for tinnitus and assigned a 10 percent disability rating, 
effective August 20, 2002.  In a statement dated and received 
later in June 2004, the veteran expressed disagreement with 
the 10 percent rating assigned for tinnitus.  However, a 
review of the file reveals that the RO has not yet had the 
opportunity to provide the veteran with a statement of the 
case.  Hence, the Board finds that a remand is required so he 
can be provided with a statement of the case on the issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued.).  

Accordingly, this appeal is REMANDED for the following:  

The veteran should be provided a 
statement of the case on the issue of 
entitlement to an initial rating in 
excess of 10 percent for tinnitus.  The 
veteran is advised that he must timely 
perfect an appeal on the issue to the 
Board if he wishes it to be certified to 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


